El Juez Asociado Señor Negrón García
emitió la opinión del Tribunal.
(En Reconsideración)
Resolvemos la reconsideración presentada por el Banco Popular de Puerto Rico a la opinión per curiam emitida el 14 de marzo de 1988, Banco Popular v. Mun. de Mayagüez, 120 D.P.R. 692 (1988). Durante esta etapa tenemos el beneficio de la compa-recencia, en calidad de amicus curiae, del Banco de Ponce. En esencia, se levantan tres (3) planteamientos constitucionales bajo las cláusulas del debido proceso de ley, igual protección y comercio interestatal. Examinemos sus méritos.
> — i
Primero, se aduce que la Ley de Patentes Municipales, 21 L.P.R.A. secs. 651 et seq., no cumple con las exigencias del debido proceso de ley sustantivo. No tiene razón.
En materia de legislación económica, la garantía constitucional del debido proceso de ley sólo exige que la ley impugnada esté racionalmente relacionada con algún objetivo legítimo del Estado. Para que tal legislación pueda ser declarada inconstitucional, se requiere que sea arbitraria y que no guarde relación racional alguna con el propósito que persigue. Salas v. Municipio de Moca, 119 D.P.R. 625 (1987); Morales v. Lizarribar, 100 D.P.R. 717 (1972); Roig v. Junta Azucarera, 77 D.P.R. 342 (1954). Bajo este cuerpo doctrinario, la actual Ley de Patentes Municipales *657está ampliamente justificada por importantes razones de orden público. Los medios que se utilizan para lograr sus objetivos son razonables. Tiene el propósito legítimo de ayudar económica-mente a todo municipio, en particular aquellos de precaria situa-ción fiscal. Según resolvimos, la ampliación del marco de activi-dades sobre las cuales podía tributarse —conforme la intención legislativa— ciertamente es un medio razonable para alcanzar sus objetivos.
Por otro lado, en casos de legislación fiscal, para que un estado pueda imponer una contribución sobre ingresos generados en el comercio interestatal, la cláusula del debido proceso de ley exige que concurran dos (2) condiciones: (a) un contacto mínimo entre la actividad interestatal y el estado impositor, y (b) un nexo racional entre el ingreso que se atribuye al estado para propósitos contributivos y los valores que posee el contribuyente dentro del estado impositor.
Ambas condiciones se cumplen en el caso que nos ocupa. Los ingresos generados fuera de Puerto Rico se atribuyen indirectamente a las actividades financieras realizadas en el banco localizado en el municipio. Los depósitos del banco local forman parte del volumen general de dinero que se invierte y genera ingresos fuera de Puerto Rico. En vista de ello, esos ingresos generados fuera de Puerto Rico proporcionalmente tienen un origen en el municipio. Además, la fórmula de tributación contenida en la ley es justa, pues el volumen de negocios se determina tomando en cuenta la proporción de los depósitos del banco localizado en el municipio con los depósitos totales de la organización financiera.
No procede la reconsideración a la luz de este primer señala-miento.
r — i 1 — i
En el segundo planteamiento constitucional se alega que la Ley de Patentes Municipales crea una clasificación impermisible *658—entre negocios financieros y negocios no financieros— bajo la cláusula de la igual protección de las leyes. Tampoco le asiste la razón.
Según lo antes expuesto, en el área de legislación de carácter económico, la Asamblea Legislativa tiene amplia discreción para establecer clasificaciones, siempre y cuando estén razonablemente relacionadas con el propósito de la ley. Bajo tal esquema, la clasificación es válida si puede concebirse cualquier situación que la justifique. M. & B.S., Inc. v. Depto. de Agricultura, 118 D.P.R. 319 (1987); Wackenhut Corp. v. Rodríguez Aponte, 100 D.P.R. 518 (1972).
Tal es la situación ante nos. La naturaleza peculiar de la actividad financiera justifica un trato diferente en cuanto a los elementos constitutivos del ingreso bruto y su fórmula de tributación. En vista de ello, la clasificación creada por la ley encuentra fundamento racional en la naturaleza de la organización bancaria que se caracteriza por su funcionamiento a través de sucursales dentro y fuera de Puerto Rico.
I — I I — I 1 — I
Se aduce que la Ley de Patentes Municipales y su reglamento, según aplicados, violan la cláusula de comercio interestatal. Este argumento constitucional es el de mayor fuerza persuasiva. Veamos.
Hoy día el comercio interestatal no está inmune al poder de tributación de los estados. Sin embargo, para que sea válida una legislación impositiva de contribución sobre ingresos genera-dos en el comercio interestatal, ésta debe evitar el riesgo de múltiple tributación.
Con anterioridad a los casos rectores de Armco Inc. v. Hardesty, 467 U.S. 638 (1984), y Tyler Pipe Inds. v. Dept. of Revenue, 483 U.S. 232 (1987) —para que prosperara un plantea-miento de doble tributación— el contribuyente tenía que demos-trar afirmativamente que algún otro estado le estaba imponiendo *659una contribución sobre el mismo ingreso proveniente del comercio interestatal. Tyler Pipe Inds. v. Dept. of Revenue, supra, pág. 242,(1) reiteró lo resuelto en Armco Inc. v. Hardesty, supra, y rechazó así la doctrina anterior:
General Motors no constituye precedente. Como ya advertimos, en ese caso el resultado no dependió de la decisión del Tribunal a los efectos de si el impuesto era o no oneroso para el comercio interestatal. Nuestra razón para no adjudicar ese punto fue que el contribuyente “no había demostrado en qué sentido específico en términos constitucionales [el impuesto de otros estados] era oneroso para embarques idénticos mediante los cuales Washington mide sus impuestos”. 377 U.S., a la pág. 449. Es decir, cuando General Motors se adjudicó, el Tribunal exigió que el contribuyente tenía que probar que las transacciones interestatales específicas estaban siendo sujetas a impuestos múltiples para así poder reclamar la existencia de discrimen. Véase también, Standard Pressed Steel Co. v. Washington Revenue Dept., 419 U.S. 560, 563 (1975) (que rechaza una reclamación bajo la cláusula de comercio porque el contribuyente no demostró el riesgo de impuestos múltiples). Sin embargo, en Armeo categóricamente rechazamos este requisito. El hecho de que el impuesto sobre ingresos brutos de Washington sea inconstitucional de su faz no puede aliviarse mediante el examen del efecto de la legislación aprobada en estados hermanos. Moorman Mfg. Co. v. Bair, 437 U.S. 267, 276-278 (1978). (Traducción y énfasis nuestros.)
Sin embargo, cabe señalar que tanto en Armco Inc. v. Hardesty, supra, como en Tyler Pipe Inds. v. Dept. of Revenue, supra, la legislación impugnada era de su faz discriminatoria. En vista de ello, hasta el caso Goldberg v. Sweet, 488 U.S. 252 (1989), permaneció en la penumbra si la nueva doctrina aplicaba también a situaciones en que el estatuto no era discriminatorio de su faz.(2)
*660En Goldberg v. Sweet, supra, el Tribunal Supremo de Estados Unidos terminó con dicha incertidumbre al aplicar los criterios de consistencia interna y externa a una contribución que no era discriminatoria de su faz.(3)
A la luz de estos criterios, y debido al riesgo de múltiple tributación, teóricamente nuestra Ley de Patentes Municipales podría resultar inconstitucional.
No obstante, al evaluar las alternativas decisorias, notamos que existe una interpretación razonable de dicha ley que nos permite mantener su constitucionalidad. Esta legislación, a pesar de que no concede expresamente ningún crédito por contribuciones pagadas en el exterior, autoriza a que cuando se haya hecho un pago en exceso de cualquier patente, “el monto de dicho pago en exceso se acreditará contra cualquier patente sobre volumen de negocio o plazo de la misma entonces exigible a la persona, y cualquier remanente se reintegrará inmediatamente a la persona”. 21 L.P.R.A. sec. 652f(a)(1). A tales efectos dispone que “el Tribunal Superior tendrá facultad para determinar el monto de dicho pago en exceso, y dicho monto será, cuando la decisión del Tribunal Superior sea firme, acreditado o reintegrado a la persona”. 21 L.P.R.A. sec. 652f(c). Sin lugar a dudas, existe fundamento más que suficiente en la Ley de Patentes Municipales *661para reconocer bajo la misma un crédito por contribuciones pagadas en las sucursales del exterior. En materia de hermenéu-tica constitucional, es principio firmemente establecido que “el Poder Judicial —en abono de una deferencia hacia el Poder Legislativo— debe esforzarse por lograr interpretaciones con-gruentes y compatibles con el mantenimiento de la eonstitu-cionalidad de una ley”. P.R.P. v. E.L.A., 115 D.P.R. 631, 642 (1984). Véase Milán Rodríguez v. Muñoz, 110 D.P.R. 610, 618 (1981).
El crédito que hoy reconocemos vía interpretación —no por creación ni legislación— tiene el propósito de asegurar la constitucionalidad de nuestra Ley de Patentes Municipales ante un ataque de acuerdo con la cláusula de comercio interestatal, pues elimina el riesgo de que se incurra en doble tributación.
IV
Antes de concluir, y a la luz de los fundamentos expuestos en la opinión disidente del Juez Asociado Señor Hernández Denton, se imponen algunas aclaraciones.
Primero, la fuente que confiere a las Asambleas Municipales la facultad de imponer una patente a los negocios financieros de su municipio es la propia ley. La misma eliminó toda referencia limitativa en términos geográficos. Véase la sec. 651c de la citada ley que suprimió el lenguaje restrictivo de “las operaciones en Puerto Rico”. Dicha patente deberá ser computada tomando como fundamento el volumen de negocios durante su año de contabilidad inmediatamente anterior a la fecha de la declaración. Por otro lado, en su sec. 651a(6)(A) y (B) define, como regla general, el concepto “volumen de negocios” y cuando se trata de un negocio financiero, del modo siguiente:
(A) Regla general —El término “volumen de negocios” significa los ingresos brutos que se reciben o se devenguen por la prestación de cualquier servicio, por la venta de cualquier bien, o por cualquier *662otra industria o negocio en el municipio donde la casa principal realiza sus operaciones o los ingresos brutos que se reciban o se devenguen por la casa principal en el municipio donde ésta man-tenga oficinas, almacenes, sucursales, planta de manufactura, en-vase, embotellado, procesamiento, elaboración, confección, ensam-blaje, extracción, lugar de construcción o cualquier otro tipo de organización de industria o negocio para realizar negocios a su nombre, sin tener en cuenta sus ganancias o beneficios.
(B) Negocio financiero —Cuando se trate de negocio financiero el “volumen de negocios” será los ingresos brutos recibidos o devengados excluyendo:
(1) el costo de la propiedad vendida;
(2) los reembolsos de anticipos, préstamos y créditos concedi-dos, pero sin que la suma deducida por estos conceptos exceda el principal de dichos anticipos, préstamos o créditos;
(3) los depósitos; y
(4) las pérdidas incurridas en cualquier operación sobre valo-res, pero sin que la deducción que se haga por ese concepto exceda del total de las ganancias obtenidas por dichos valores.
En el caso específico de bancos comerciales y asociaciones de ahorro y préstamos, bancos mutualistas o de ahorro[,] el ingreso bruto significará los intereses recibidos o devengados de préstamos, los cargos por servicios prestados, las rentas, el beneficio bruto en la venta de propiedades o valores y las ganancias, beneficios e ingresos derivados de cualquier otra procedencia.
El ingreso bruto devengado por estas organizaciones sujeto al pago de patentes se distribuirá entre las sucursales de acuerdo con la proporción que guarden todas las clases de depósitos de la sucursal con los depósitos totales de la organización. (Énfasis suplido.)
Bajo ambas disposiciones arribamos a la misma conclusión: los ingresos recibidos en Puerto Rico de fuentes externas son incluibles en el cómputo de volumen de los negocios.
Además de la regla general, del último párrafo del inciso (B) surge diáfanamente que en el caso específico de los bancos la propia ley establece que el fundamento para el cómputo del ingreso bruto de la sucursal en el municipio es la propia organización financiera, cuyo ingreso bruto tiene que distribuirse para efectos del pago de patentes en proporción a los depósitos totales *663obtenidos por la organización financiera. Por lo tanto, si la organización financiera tiene sucursales fuera de Puerto Rico, se tienen que incluir en dicho cómputo los ingresos recibidos en Puerto Rico derivados de inversiones y operaciones de su capital realizadas en dichas sucursales.
Segundo, la Ley de Patentes Municipales de 1974 sí contiene —en términos expresos, diáfanos y precisos— suficiente lenguaje para sostener que un municipió puede gravar los ingresos de los bancos, una vez son recibidos en Puerto Rico, derivados de fuentes fuera de la demarcación territorial. Bajo dicha ley, la autoridad concedida a los municipios para imponer y cobrar patentes es amplia y no puede dársele una interpretación restrictiva.
De la precitada sec. 651a(6) surge que la Asamblea Legislativa expresamente estimó, como parte del ingreso bruto de los bancos, los “ingresos derivados de cualquier otra procedencia”. De igual modo, tomando en consideración la naturaleza de la organización bancaria y su funcionamiento a través de sucursales dentro y fuera de Puerto Rico, expresamente creó una fórmula de distri-bución proporcional en la que el volumen de negocios de los bancos se determina de acuerdo con la proporción que guarden los depósitos de la sucursal localizada en el municipio con los depó-sitos totales de la organización financiera en Puerto Rico. Sobre el particular, el Informe de la Cámara de Representantes del B de la C. 1254 —que posteriormente se convirtió en la Ley Núm. 4 de 14 de noviembre de 1974 (21 L.ER.A. sec. 651a et seq.)— estableció:
Asimismo, se enmienda la Ley para disponer claramente que en los casos de bancos comerciales, asociaciones de ahorro y présta-mos, bancos mutualistas o de ahorro, la patente a pagarse a los municipios donde estén localizadas sucursales deberá determinarse sobre la base de la proporción que guarden los depósitos de todas clases en las sucursales con los depósitos totales de la organiza-ción. (Enfasis suplido.)
De acuerdo con lo expuesto, forzoso es concluir que para poder computar los depósitos totales de una organización bancaria *664con sucursales fuera de Puerto Rico tienen que tomarse en consideración los ingresos recibidos en Puerto Rico provenientes de depósitos de las sucursales en el exterior.
Con respecto al argumento de que el contenido del formulario “demuestra que el Secretario de Hacienda interpretaba, hasta la aprobación del Reglamento, que la Ley de Patentes solamente sujetaba los ingresos por intereses generados por préstamos otorgados en la isla”, cabe reiterar que el Secretario de Hacienda puede en cualquier momento reformular una norma administrativa interpretativa de una ley, cuando dicha norma tiene el efecto de corregir o mejorar una anterior para conformarla más adecuadamente a la ley y a las nuevas circunstancias. Licorería Trigo, Inc. v. Srio. de Hacienda, 94 D.P.R. 270, 281 (1967). Nuestra misión adjudicativa judicial no nos permite pautar el derecho a base de formularios. La sustancia de la ley es lo verdaderamente importante. Ratificamos la interpretación plasmada en nuestra decisión per curiam.
A tono con lo expuesto, y en vista del propósito de la Ley de Patentes Municipales, la política pública que encarna y los térmi-nos de nuestra decisión per curiam, procede por vía de reconsideración únicamente modificar nuestro mandato a los fines de devolver al foro de instancia el caso para que éste, conforme la Sec. 34(c) de la Ley de Patentes Municipales, 21 L.P.R.A. sec. 652f(c), de ser necesario, reconozca la procedencia de cualesquiera créditos por aquellas contribuciones pagadas por el Banco Popular de Puerto Rico en sus sucursales del exterior.
El Juez Asociado Señor Rebollo López emitió voto particular de conformidad. El Juez Asociado Señor Hernández Denton emitió opinión disidente.
—O—
Voto particular de conformidad emitido por el
Juez Asociado Señor Rebollo López.
Nos complace que el Tribunal, mediante la opinión mayorita-ria que en reconsideración emite en el día de hoy, haya resuelto *665corregir los errores en que incurrió al emitir la opinión per curiam el 14 de marzo de 1988, los que nos obligaron a disentir en aquella ocasión.
Al jurisprudencialmente establecer el mecanismo —vía un crédito— que impide que se incurra en la práctica inconstitucional de la doble tributación y al aclarar que los ingresos sujetos a tributación por las instituciones bancarias, derivados de inversio-nes y operaciones de las sucursales de éstas localizadas fuera de Puerto Rico, son los recibidos por éstas en Puerto Rico, la opinión mayoritaria emitida subsana las objeciones del solitario disenso que hicimos constar en la ocasión anterior.
—O—

(1) En Tyler Pipe Inds. v. Dept. of Revenue, 483 U.S. 232 (1987), se invalidó una legislación que permitía a una persona que vendía toda su producción dentro del estado pagar únicamente un impuesto por venta —eximiéndole del impuesto por producción— mienta-as que si la persona vendía también fuera del estado tenía que pagar ambos impuestos.


(2) Esta incertidumbre provocó en el caso de Tyler Pipe Inds. v. Dept. of Revenue, supra, pág. 253, opiniones concurrentes de los jueces Scalia y O’Connor. De particular *660interés es la de la Juez O’Connor, que entendió que debía limitarse a aquellos casos donde la ley impugnada era discriminatoria de su faz. Expuso:
“Suscribo la opinión del Tribunal que sostiene que ‘en vista de que la exención de las actividades múltiples es discriminatoria de su faz’ ante, a la pág. 11, véase Maryland v. Louisiana, 451 U.S. 725, 756-757 (1981), los contribuyentes de Washington no tienen que probar la existencia de un impacto discriminatorio ‘mediante un examen de los impuestos utilizados por otros estados’. Ante, a la pág. 14. No interpreto la decisión del Tribunal como si extendiera el criterio de ‘consistencia interna’ descrito en Armco, Inc. v. Hardesty, 467 U.S. 638, 644-645 (1984), a los impuestos que no son discriminatorios de su faz, contra, post, a la pág. 4 (Scalia, J., opinión concurrente en parte y disidente en parte) y tampoco estaría de acuerdo con dicho resultado en este caso. Véase, American Trucking Assns., Inc. v. Scheiner, 483 U.S. 266 (1987).” (Traducción nuestra.)


(3) El análisis de consistencia interna exige que la contribución bajo ataque esté estructurada de forma tal que si cada estado impone una contribución idéntica no se dé el fenómeno de múltiple tributación. Por su parte, el de consistencia externa consiste en examinar si el estado ha gravado únicamente aquella porción de los ingresos provenientes del comercio interestatal que razonablemente refleja el componente estatal (instate) de la actividad tributada.